EDGERTON, Circuit Judge
(dissenting in part).
Though the record does not support, the Deputy Commissioner’s finding that the accident did not cause death, I think it does not require a finding that the-accident did cause death. If an accident, causes both deterioration which shortens life and inactivity which lengthens-life, I think the accident does not cause-death unless the deterioration shortens-life more than the inactivity lengthens-it. I would remand the case to the Deputy Commissioner for new findings»